COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      John A. Vann v. Charla Bradshaw Conner

Appellate case number:    01-12-00621-CV

Trial court case number: 2009-40755-362

Trial court:              431st District Court of Denton County

Date motion filed:        January 31, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle.


Date: February 25, 2013